Inasmuch as the defendant had not yet completed serving his originally imposed sentences of imprisonment when he was resentenced, his resentencing to a term including the statutorily required periods of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Harris, 86 AD3d 543, 543-544 [2011], lv denied 17 NY3d 859 [2011]; People v Burgos, 84 AD3d 975 [2011]). Skelos, J.E, Balkin, Leventhal and Lott, JJ., concur.